Citation Nr: 0317396	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Montgomery Regional Office (RO).  Initially, the 
RO determined that new and material evidence, sufficient to 
reopen the veteran's finally decided claim denying service 
connection for a lumbosacral spine disability, had not been 
received.  By February 2001 decision, the Board determined 
that new and material had in fact been received, and the 
veteran's claim was reopened.  The case was thereafter 
remanded to the RO for further evidentiary development.

By April 2002 rating decision, the RO granted service 
connection for the veteran's lumbosacral spine disability and 
assigned a disability evaluation of 10 percent.  The veteran 
appealed the initial rating, and by July 2002 rating 
decision, to RO granted an increased evaluation of 20 
percent.  The Board notes that a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.


REMAND

In it's February 2001 remand, the Board asked that the RO 
inform the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  On July 2002 supplemental 
statement of the case, the RO indicated that the duty to 
assist requirements had been met in that the RO secured all 
pertinent records of which it had notice and that such 
action, in conjunction with the issuance of the supplemental 
statement of the case, constituted compliance with the 
provision of VCAA.  The Board notes that the supplemental 
statement of the case did not specify the Act's provisions.  
The Board, in contrast, is of the opinion that actual notice 
of VCAA and its implementing regulations must be sent to the 
veteran in order to ensure that he be fully aware of his 
rights under the Act.

In addition, on March 2001 VA medical examination, the 
veteran reported that he had not worked in many years and 
that he was receiving payments from the Social Security 
Administration (SSA).  Records from SSA are not on file and 
must be secured before the Board renders a decision in this 
matter.

Finally, in order to ensure that current medical information 
regarding the veteran's lumbosacral spine disability is 
available to the Board, an additional orthopedic evaluation 
is necessary.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and extent of his 
low back disability.  The examiner is 
asked to list all symptomatology 
associated with the veteran's low back 
disability to include limitation of 
motion, instability, functional loss, 
excess fatigability, and an assessment of 
painful motion, if any.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002).  The examiner 
should comment on the extent of each 
symptom and describe it as mild, 
moderate, or severe.  All necessary 
diagnostic tests should be accomplished.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




